PER CURIAM.
And now, January 20, 1967, after consideration of the above Motion (Document 16), Defendant’s Answer to Plaintiff’s Motion for Reconsideration of Order to Transfer and Reinstatement of Initial Order Denying Transfer or, In The Alternative, for Voluntary Dismissal (Document 17), defendant’s Memorandum Contra Plaintiff’s Motions for Reconsideration, or Voluntary Dismissal (Document 18), and the record, it is ordered that plaintiff’s motion for re*37consideration of order to transfer and reinstatement of initial order denying transfer or, in the alternative, for voluntary dismissal (Document 16) is denied.
The Motion was filed more than ten days after the order it seeks to challenge and, hence, is not timely under F.R.Civ.P. 59 or Local Rule 34. The 20-day period provided for in Local Rule 17-A is for the purpose of allowing “a reasonable time for application to the Court of Appeals for mandamus and a stay,” as stated in footnote 11 of Swindell-Dressler Corp. v. Dumbauld, 308 F.2d 267, 274 (3rd Cir. 1962), referred to in the above Motion. Dismissal of the Complaint is not justified for the reasons stated at pages 3-5 of the defendant’s Memorandum (Document 18).